DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 6/28/2021 and 7/29/2021 have been considered by examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of U.S. Patent No. 11,106,696. Although the claims at the claims of the reference patent are within the scope of the instant application.

In regard to instant claim 1, the reference claim 1 is within the scope of: a system comprising: a plurality of storage resources; a processor, coupled to the plurality of storage resources, to (identically recited): monitor resource utilization of an execution platform (“monitor resource utilization of an execution platform,”) based on a data processing request (“…monitor data processing requests received…”), wherein the execution platform comprises a plurality of virtual warehouses that each share a plurality of remote storage devices (identically recited); determine whether an additional virtual warehouse is needed based on a current resource need for the execution platform (“determine whether an additional virtual warehouse is needed based on the current and future resource needs for the execution platform;”); and provision an amount of processing resources for the additional virtual warehouse independently of changing an amount of storage in the plurality of remote storage devices used by the execution platform (identically recited).
In regards to instant claims 11 and 16, they are substantially similar to instant claim 1 and accordingly are rejected under similar reasoning.

In regard to instant claim 2, the references claim 2 is within the scope of: 
The system of claim 1, wherein each virtual warehouse of the execution platform comprises a cache configured to store data retrieved from the plurality of remote storage devices and a processor that is independent of the plurality of remote storage 
In regard to instant claims 12 and 17, they are substantially similar to instant claim 2 and accordingly are rejected under similar reasoning.

In regard to instant claim 3, the reference claim 3 is identically recited.

In regard to the instant claim 4, the reference claim 4 is identically recited.
In regard to instant claim 13, it is substantially similar to instant claim 4 and accordingly are rejected under similar reasoning.

In regard to the instant claim 5, the reference claim 5 is identically recited.
In regard to instant claims 14 and 18, they are substantially similar to instant claim 5 and accordingly are rejected under similar reasoning.

In regard to the instant claim 6, the reference claim 6 is identically recited.
In regard to instant claims 15 and 19, they are substantially similar to instant claim 6 and accordingly are rejected under similar reasoning.

In regard to the instant claim 7, the reference claim 7 is identically recited.
In regard to instant claims 15 and 19, they are substantially similar to instant claim 6 and accordingly are rejected under similar reasoning.

In regard to the instant claim 8, the reference claim 8 is identically recited.
In regard to instant claim 20, it is substantially similar to instant claim 8 and accordingly are rejected under similar reasoning.

In regard to the instant claim 9, the reference claim 9 is identically recited.

In regard to the instant claim 10, the reference claim 10 is identically recited.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270. The examiner can normally be reached 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167